DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicant’s remarks, see page 8, filed May 31, 2022, with respect to claims 1, 8, and 9 have been fully considered and the objection has been withdrawn.  Additionally, the objection to the specification is also withdrawn.
REASONS FOR ALLOWANCE
Claims 1-6 and 8-17 are allowable.
The following is an examiner’s statement of reasons for allowance: 
The prior art record fails to teach or fairly suggest the limitation “the charge electrodes are spaced apart from and adjacent to the sense electrodes and are positioned relative to the sense electrodes in a plane substantially orthogonal to the flow of the air” recited in independent claims 1, 8, and 9.  Additionally, it would not have been obvious to one of ordinary skill in the art at the effective filing date to provide the charge electrodes the sense electrodes with the arrangement recited in claims 1, 8, and 9 because none of the prior art of record suggests modifications that teach “the charge electrodes are spaced apart from and adjacent to the sense electrodes and are positioned relative to the sense electrodes in a plane substantially orthogonal to the flow of the air.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        June 3, 2022